Per Curiam.
Writ of certiorari upon the relation of the employee to review the decision of the commissioner of the Department of Manpower Services that he be disqualified for certain unemployment compensation benefits because he discontinued his employment “voluntarily and without good cause attributable to the employer,” Minn. St. 268.09, subd. 1(1) (b). The evidence supports the commissioner’s findings and we therefore affirm. Nyberg v. R. N. Cardozo & Brother, Inc. 243 Minn. 361, 67 N. W. 2d 821 (1954). No useful purpose would be served by reciting the facts.
Affirmed.